DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Dec. 2, 2021 has been entered.
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite calculating a target allotment.
The limitation of calculating a target allotment, as drafted, is a system and method that under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting a “user device configured to”, nothing in the claim element precludes the steps from practically being performed in the mind. For example, but for the “user device” language, “calculating” in the context of the claims encompasses a user mentally calculating a target allotment based on processed data. If a claim limitation, under its broadest reasonable interpretation, covers 
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of ordering/sorting and classifying data based on rules. These are merely computer processing functions that are pre-solution steps that do not integrate the abstract idea into a practical application. These additional elements do not impose any meaningful limits on practicing the abstract idea, thus the claims are held to be directed to an abstract idea.
The claims do not include additional elements that amount to significantly more than the abstract idea. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements amount to no more than pre-solution computer processing functions. Regarding sorting and classifying health/nutrition data, US 2011/0318717 evidences that it is well-known to categorize and order health information (see par. 0061). These are conventional functions of computing devices, thus the additional elements are not held to be significantly more than the abstract idea and the claims are held to be patent eligible.
Regarding the dependent claims, they are drawn to transmitting and processing data, which fail to integrate the abstract idea into a practical application and also fail to significantly add to the abstract idea.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Pub. No. 20090099873 (“Kurple”) in view of US Patent Pub. No. 20170124484 (“Thompson”). 

Concerning claim 1, Kurple discloses A system for displaying nutrimental artifacts  on a user device (¶ [0011-0012], ¶ [0081] of Kurple describe the system for monitoring and displaying food consumed by a user. The Kurple system discloses nutrimental artifacts consistent with the express definition provided in the instant specification “data identifying a meal option and/or meal ingredients that may be used to prepare a meal option, including any foods and/or beverages intended for human consumption.”), the system comprising; 
a user device connected to a central network, and including a display interface, wherein the display interface configures the user device to: retrieve, a verified matter (The Kurple system discloses verified matter consistent with the express definition provided in the instant specification para. 33 “is a prior purchase amount” Kurple ¶ [0007] (“The food purchases and food consumed is easily monitored and stored in electronically readable format that can be easily accessed and analyzed for making health decisions. … In this system, the nutritional information for a food purchase must be retrieved for each individual purchase after purchase or consumption has occurred.”)), including a target allotment (The Kurple system discloses target allotment consistent with the express definition provided in the instant specification para. 33 “is a total monetary amount that a user seeks to spend on nourishment over a certain period of time”, (Fig. 1b (112), ¶ [0020], ¶ [0042], ¶ [0043], ¶ [0073], ¶ [0084] (“The food base 203 would also enable a specific grocery list to be searched completely for the lowest cost at local grocery stores to show foods that fit within budget or calorie/nutrient allotment.”)) relating to the user device (Fig. 2, ¶ [0075-0076]); 
receive, from a provider, a plurality of nutrimental artifacts including an allotment value (¶ [0083] (“An authorized food supplier may be able to upload significant amounts of information such as nutritional information or up-to-date pricing and inventory availability information. Optionally, a consumer may be able to access or submit this information. Optionally, the food supplier may be able to transmit information to the food base 203 or health history 205 based at the time of purchase by an individual consumer to the individual consumer's health history/diet monitor 205.”)); 
receive, a filter set modifying the plurality of nutrimental artifacts (¶ [0020] (“Using databases more information can be provided quickly to provide fuller information before a ; 
order, the plurality of nutrimental artifacts as a function of the verified matter, the allotment value, and the filter set (Fig. 2 (111, 112, 114), ¶ [0085] (“Further, based on the restrictions supplied by the user in health management/food monitor 204 only certain foods may be searchable in order to restrict the diet or promote certain foods in view of specific plan or program that is loaded into the management/food monitor 204.”)); and 
display the ordered plurality of nutrimental artifacts within the display interface, wherein displaying the ordered plurality of nutrimental artifacts (¶ [0081]) further comprises: 
retrieving a plurality of previous verified matters (¶ [0007] (“The food purchases and food consumed is easily monitored and stored in electronically readable format that can be easily accessed and analyzed for making health decisions. … In this system, the nutritional information for a food purchase must be retrieved for each individual purchase after purchase or consumption has occurred.”), ¶ [0077], ¶ [0097]); 
classifying each of the plurality of previous verified matters to a matter category (¶ [0020], ¶ [0046] (“each food may consist of several category code for the different food groups, ; 
generating a matter category for each of the plurality of previous verified matters as a function of the classification process (Fig. 5, ¶ [0090] (“The records in the food base 203 will advantageously include the following information in the fields: brand name, serving size, calories per serving, protein USRDA % and weight, carbohydrate USRDA % and weight, fat USRDA % and weight, fiber USRDA % and weight, nutrients, vitamins, price history, consumption history, current inventory status at home and in store, and other information that the user may specify to be extracted from the food purchases in health history/diet monitor 205 and the food options in the food base 203 based on the program and specified values required from modules supplied in the health management/food monitor unit 204.”), ¶ [0096] (“Sample output categories include calories, protein, fat, carbohydrates, mineral levels such as sodium (Na) for example.”)); and 
using the generated matter category to calculate the target allotment (¶ [0097] (“Further, based on program goals and other established inputs such as schedule, glycemic index of foods, the foods available in pantry, the target time 508 for the next meal could also be output. The budgeted cost 509 for the next meal could also be output based on established program goals as well as in combination with a running total of food purchase costs that is also able to .  
Kurple does not disclose using a classification machine-learning process, wherein the classification machine-learning process utilizes a previous verified matter as an input, and outputs a matter category, and is trained using a training set including a plurality of previous verified matters correlated to a plurality of matter categories.
Thompson teaches classifying each of the plurality of previous verified matters to a matter category using a classification machine-learning process, wherein the classification machine-learning process utilizes a previous verified matter as an input, and outputs a matter category(¶ [0021] (“Based on the comparison and decision, the machine learning module 103 can automatically assign each of the plurality of uncategorized items to one or more of the item categories 115a-d defined in the user account 113 to transform the uncategorized items into a plurality of newly categorized items”), ¶ [0022] (“the user can, via the user interface 121 of the user device 119, advantageously review the automatic category assignments of any of the newly or previously categorized items associated with the user account 113. … Further to the retail purchase data example above, the customer can, in accordance with various embodiments, track total expenditures in each category, compare expenditures between each category, identify periodic purchasing habits for future planning, identify wasteful expenditures, or perform other analyses. Furthermore, via the user interface 121, the user can manually add, merge, split, delete, or otherwise modify categories and/or can add, merge, split, delete, or otherwise modify the automated category assignments for the categories to better match the user's preferences (i.e. move categorized data from one category to another category), thereby providing additional feedback for the machine learning algorithm 117. This feedback can be used by the machine , and is trained using a training set including a plurality of previous verified matters correlated to a plurality of matter categories (Fig. 3, ¶ [0022], ¶ [0029] (“FIG. 3 is a flow diagram illustrating an example training process 300 performed by the machine learning system 100 in accordance with various embodiments. The example training process 300 is described with reference to an application of an exemplary embodiment the machine learning system 100 to categorizing data in the form of items purchased by a customer.”), ¶ [0030], ¶ [0060], ¶ [0078]). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Kurple for addition of a machine learning algorithm to classify purchases as taught in Thompson either within the system of Kurple or as part of a broader budgeting system. Since both references teach methods and systems for computer based budgeting systems the references are from the same field of endeavor. A POSITA would have been motivated to combine Kurple and Thompson because the machine learning categorization system of Thompson could have been simply and predictably substituted or added to the system of Kurple that categorizes food purchases. Further, a POSITA would be motivated the use a machine learning process to automatically categorize uncategorized expenses (Thompson ¶ [0011] (“the systems and methods provided herein are able to advantageously provide automatic categorization of uncategorized data.”), ¶ [0020-0021]), particularly where the Kurple system is included as part of a comprehensive budgeting system.
The system of claim 1, wherein the target allotment comprises a self- reported value (Fig. 1B (111 Budgeting … money … for change to health condition), ¶ [0043], ¶ [0073] (“FIG. 1B is a diagram 108 of some of process steps of the health improvement and diet monitor system. A method for improving health and monitoring health comprises the following steps: … budgeting time, money, and resources for making a change to health condition 111”), ¶ [0098] (“The input can be passive or active and provide qualitative or quantitative information. The information can be obtained in a continuous or passive manner such as from a weight scale attached to a door mat or the information can be obtained by a subject entering in subjective information”)).  
Concerning claim 3, Kurple as modified discloses The system of claim 1, wherein the target allotment comprises a timestamp including a defined period of time (¶ [0028] (“it is helpful to record an accurate diet log”), ¶ [0081] (“In another embodiment, a monthly consumption and purchase log based on cost, nutrient level, and correlation to prospective goal may be displayed, printed, or recorded at a predetermined time interval to track progress on a monthly basis for example.”), ¶ [0092] (“The diet can be designated for a specific time period such as a three month period or monitoring can be set up over a longer period.”), ¶ [0095] (“This information is correlated to the values in the other database to provide a nutritional and price running log and total for the foods consumed.”), ¶ [0096], ¶ [0102]).  
Concerning claim 4, Kurple as modified discloses The system of claim 1, wherein the display interface is further configured to: retrieve an allergy test of a user (Fig. 2 (health management/diet monitor 204), ¶ [0053] (“It is an object of this invention is to provide a method of tracking nutritional information of food purchases and consumptions with changes in … response to food allergen levels”), ¶ [0076], ¶ [0100] (“A variety of processes can be carried out ; and 
assign an allergy state value for each of the plurality of nutrimental artifacts as a function of the allergy test (¶ [0076] (“Each set of information will include a number of predefined fields containing search parameters and additional types information that is considered when making a food purchase such as cost, size, preparation and storage requirements, contents, calories, nutrient, food allergens, meals, country of origin, background information on the manufacturer, shelf life, storage time, lot #, information on related food safety recalls, and other information on the foods on diet that may have an effect on diet or health.”) An allergy state value is assigned for each nutrimental artifact when information about food allergens is included as a predefined field for that artifact.)   
Concerning claim 5, Kurple as modified discloses The system of claim 1, wherein the display interface is further configured to: transmit the filter set to a provider device (¶ [0020] (“Using databases more information can be provided quickly to provide fuller information before a decision and record more information after a decision is made. Further, these databases can be searched with larger key search fields. In particular, more information concerning food and nutrient can be recorded, monitored, and tracked to provide a clearer picture ; 
receive from the provider device, an updated allotment value (¶ [0042-0043] (“a complete grocery list could be searched which meets both the dietary considerations and budget information for an individual consumer. The pricing as well as the nutritional information could be easily entered online and searched to save time without having to consult multiple newspapers or multiple trips to the store … Further, it would be easier to support local produce, local food suppliers, local food manufacturers, with consistent with consumer's standards and products that meet the consumers budget, delivery, and nutritional requirements through the use of a systematic scan of databases of available food products with nutritional values and costs that are also searchable..”), ¶ [0043], ¶ [0075], ¶ [0084], ¶[0100] (“The database may also include the most up-to-date sales prices for a particular grocery list.”)); and 
order the plurality of nutrimental artifacts as a function of the updated allotment value (Fig. 1b (112), ¶[0078] (“A location database file may include information on stores such as closest location, stores with best average price for a grocery list, lowest prices, or best selection.”), ¶ [0088], ¶ [0101] (“In another embodiment, the expert system may be able to compare the price of a grocery list at more than store to find the lowest cost for a complete grocery list.”)).  
 The system of claim 1, wherein the filter set relates to an ingredient modification (¶ [0085] (“When searching a user may search for an entire diet, a meal, a food, a calorie, or nutrient over a specific time period. … based on the restrictions supplied by the user in health management/food monitor 204 only certain foods may be searchable in order to restrict the diet or promote certain foods in view of specific plan or program that is loaded into the management/food monitor 204.”), ¶ [0086], ¶ [0087], ¶ [0043] (“Further, additional foods made with genetically modified components, carcinogenic preservatives, high amounts of pesticides, or imported foods from other countries could also be eliminated from the grocery list based on correlation of the brand name, the food manufacturer, and the food supplier.”).  
Concerning claim 7, Kurple as modified discloses The system of claim 1, wherein the filter set relates to a performance modification (¶ [0077] (“For a shopping search, it may be convenient to search by city, zip code, or distance from home.”), ¶ [0086] (“the user may only allow certain information from specific food suppliers based on cost, distance, or previous experiences with the specific food supplier.”), ¶ [0088] (“it may also be possible to receive information from health history/diet monitor 205 to a cell phone to provide suggested food selections when dining at a specific restaurant or to receive a grocery list as a text message from the food base 203 when shopping at a grocery store.”), claim 5).  
Concerning claim 8, Kurple as modified discloses The system of claim 1, wherein the display interface is further configured to: retrieve a preference input relating to the user; and generate the filter set as a function of the preference input (Fig. 2 (110, 107), ¶ [0014], ¶ [0020], ¶ [0073] (“The health and diet monitoring system can record and transmit this information to other steps and be used as a reminder and to analyze subsequent steps for .  
Concerning claim 9, Kurple as modified discloses The system of claim 1, wherein the display interface is further configured to: 
receive from the provider, a nutrimental artifact including an allotment value containing a reduction (Fig. 1B (112), ¶ [0073], ¶ [0078] (“A location database file may include information on stores such as closest location, stores with best average price for a ; 
compare the nutrimental artifact to a nutrimental instruction set relating to the user (The nutrimental instruction set is “any nutrition plan generated for a user” as explained in the instant application para. 38. Kurple discloses this limitation as defined. See Fig. 1B, ¶ [0049] (“using computer system that has access to database containing personal health history; database of diet history; database of cost of available foods; database of recommended diet plan; and database of travel and preparation time of available foods it would possible for an individual consumer to determine the true value of foods at any point time based on their health needs as determined by nutritional values, health, and dietary values.”), ¶ [0086]); and 
order the plurality of nutrimental artifacts as a function of comparing the nutrimental artifact to the nutrimental instruction set (¶ [0011] (“more specific plans targeting particular nutrient level and combinations of foods to provide that nutrient level or ratio can be targeted to improve a specific ailment like hypertension or depression in a more focused way”), ¶ [0037], ¶ [0044]. ¶ [0087] (“A user may have the option of searching for an entire diet, meal, food inventory, or recipe on the system. By selecting the option to retrieve records, the process control module 202 will instruct the health history/diet monitor 205 to retrieve all foods consumed over a given period of time. It will be possible to see how closely a given user profile of actual foods consumed matched with a prospective diet. It will also be possible to retrieve a specific data value based on specific foods consumed over a given time period. For example, total calories consumed or average protein: carbohydrate on a daily basis could be determined as well as amount of calories consumed before 7 PM will also be able to output over a given time period to evaluate food consumption, list of foods consumed, basic analysis of nutrients .  
Concerning claim 10, Kurple as modified discloses The system of claim 1, wherein the display interface is further configured to: 
receive a selection of one of the plurality of nutrimental artifacts displayed within the display interface (¶ [0007], ¶ [0043], ¶ [0084] (“The consumer may also choose to select the health history/diet monitor 205 for a specific meal consumed on a specific date or for a type of food that has not been eaten recently. Additionally, the user may query the food base 203 for a complete grocery list based on a specific diet or training program found in health management/food monitor unit 204. The food base 203 can output a grocery list that is currently updated to show which items are available at the home and what items must be picked up at the store. The food base 203 would also enable a specific grocery list to be searched completely for the lowest cost at local grocery stores to show foods that fit within budget or calorie/nutrient allotment.”), ¶[0081-0082]); and 
Page 3 of 12Caldwell Intellectual Property Law, LLC200 Clarendon St.calculate an updated target allotment as a function of the selection (¶, [0044], ¶ [0097] (“The budgeted cost 509 for the next meal could also be output based on established program goals as well as in combination with a running total of food purchase costs that is also able to calculated, stored, and accessed in the health improvement and diet monitor and output in the Report 500. Further, the budgeted cost 509 can also be used as a parameter along with suggested nutritional values for the next suggested meal 507.”)).  
Concerning claim 11, Kurple discloses A method of displaying nutrimental artifacts on a user device (¶ [0011-0012], ¶ [0081]) wherein the method comprises: 
retrieving, by the user device, a verified matter (¶ [0007] (“The food purchases and food consumed is easily monitored and stored in electronically readable format that can be easily accessed and analyzed for making health decisions. … In this system, the nutritional information for a food purchase must be retrieved for each individual purchase after purchase or consumption has occurred.”)) including a target allotment (Fig. 1b (112), ¶ [0020], ¶ [0042], ¶ [0043], ¶ [0073], ¶ [0084] (“The food base 203 would also enable a specific grocery list to be searched completely for the lowest cost at local grocery stores to show foods that fit within budget or calorie/nutrient allotment.”)) relating to the user device (Fig. 2, ¶ [0075-0076]); 
receiving, by the user device, from a provider, a plurality of nutrimental artifacts including an allotment value (¶ [0083] (“An authorized food supplier may be able to upload significant amounts of information such as nutritional information or up-to-date pricing and inventory availability information. Optionally, a consumer may be able to access or submit this information. Optionally, the food supplier may be able to transmit information to the food base 203 or health history 205 based at the time of purchase by an individual consumer to the individual consumer's health history/diet monitor 205.”)); 
receiving, by the user device, a filter set modifying the plurality of nutrimental artifacts (¶ [0020] (“Using databases more information can be provided quickly to provide fuller information before a decision and record more information after a decision is made. Further, these databases can be searched with larger key search fields. In particular, more information concerning food and nutrient can be recorded, monitored, and tracked to provide a clearer picture of a consumer's health more quickly and more often than calorie consumption.”), ¶ [0042] (“a complete grocery list could be searched which meets both the dietary considerations and budget information for an individual consumer. The pricing as well as the nutritional information could ; 
ordering, by the user device, the plurality of nutrimental artifacts as a function of the verified matter and the filter set (Fig. 2 (111, 112, 114), ¶ [0085] (“Further, based on the restrictions supplied by the user in health management/food monitor 204 only certain foods may be searchable in order to restrict the diet or promote certain foods in view of specific plan or program that is loaded into the management/food monitor 204.”)); and 
displaying, by the user device, the ordered plurality of nutrimental artifacts within the display interface (¶ [0081]), wherein displaying further comprises: 
retrieving a plurality of previous verified matters (¶ [0007] (“The food purchases and food consumed is easily monitored and stored in electronically readable format that can be easily accessed and analyzed for making health decisions. … In this system, the nutritional information for a food purchase must be retrieved for each individual purchase after purchase or consumption has occurred.”), ¶ [0077], ¶ [0097]); 
classifying each of the plurality of previous verified matters to a matter category (¶ [0020], ¶ [0046] (“each food may consist of several category code for the different food groups, minerals, and nutrients it contains”), ¶ [0047-0048], ¶ [0084] (“The consumer may also choose to select the health history/diet monitor 205 for a specific meal consumed on a specific date”), ¶ [0087] (“For example, total calories consumed or average protein: carbohydrate on a daily basis could be determined as well as amount of calories consumed before 7 PM will also be able to output over a given time period to evaluate food consumption, list of foods consumed, basic analysis of nutrients consumed, correlation of foods and nutrients consumed with health factors such as blood sugar level, blood pressure readings, energy level, or weight gain.”), ¶[0090]);
 generating a matter category for each of the plurality of previous verified matters as a function of the classification process (Fig. 5, ¶ [0090] (“The records in the food base 203 will advantageously include the following information in the fields: brand name, serving size, calories per serving, protein USRDA % and weight, carbohydrate USRDA % and weight, fat USRDA % and weight, fiber USRDA % and weight, nutrients, vitamins, price history, consumption history, current inventory status at home and in store, and other information that the user may specify to be extracted from the food purchases in health history/diet monitor 205 and the food options in the food base 203 based on the program and specified values required from modules supplied in the health management/food monitor unit 204.”), ¶ [0096] (“Sample output categories include calories, protein, fat, carbohydrates, mineral levels such as sodium (Na) for example.”)); and 
using the generated matter category to calculate the target allotment (¶ [0097] (“Further, based on program goals and other established inputs such as schedule, glycemic index of foods, the foods available in pantry, the target time 508 for the next meal could also be output. The budgeted cost 509 for the next meal could also be output based on established program goals as well as in combination with a running total of food purchase costs that is also able to calculated, stored, and accessed in the health improvement and diet monitor and output in the Report 500.”), Fig. 5 (509 Budgeted Expense of next meal)).  
Kurple does not disclose using a classification machine-learning process, wherein the classification machine-learning process utilizes a previous verified matter as an input, and outputs a matter category, and is trained using a training set including a plurality of previous verified matters correlated to a plurality of matter categories. Thompson teaches classifying each of the plurality of previous verified matters to a matter category using a classification machine-learning process, wherein the classification machine-learning process utilizes a previous verified matter as an input, and outputs a matter category(¶ [0021] (“Based on the comparison and decision, the machine learning module 103 can automatically assign each of the plurality of uncategorized items to one or more of the item categories 115a-d defined in the user account 113 to transform the uncategorized items into a plurality of newly categorized items”), ¶ [0022] (“the user can, via the user interface 121 of the user device 119, advantageously review the automatic category assignments of any of the newly or previously categorized items associated with the user account 113. … Further to the retail purchase data example above, the customer can, in accordance with various embodiments, track total expenditures in each category, compare expenditures between each category, identify periodic purchasing habits for future planning, identify wasteful expenditures, or perform other analyses. Furthermore, via the user interface 121, the user can manually add, merge, split, delete, or otherwise modify categories and/or can add, merge, split, delete, or otherwise modify the automated category assignments for the categories to better match the user's preferences (i.e. move categorized data from one category to another category), thereby providing additional feedback for the machine learning algorithm 117. This feedback can be used by the machine learning module to modify or adapt learned behavior of the machine learning algorithm 117. For example, based on the changes to the categories and/or the categorization of the categorized data, the machine learning module 103 can automatically update the machine learning algorithm to improve automated categorization of future received item-descriptive data.”), Fig. 4, ¶ [0080]), and is trained using a training set including a plurality of previous verified matters correlated to a plurality of matter categories (Fig. 3, ¶ [0022], ¶ [0029] (“FIG. 3 is a flow diagram illustrating an example training process 300 performed by the machine learning system 
Concerning claim 12, Kurple as modified discloses The method of claim 11, wherein the target allotment further comprises a self-reported value (Fig. 1B (111 Budgeting … money … for change to health condition), ¶ [0043], ¶ [0073] (“FIG. 1B is a diagram 108 of some of process steps of the health improvement and diet monitor system. A method for improving health and monitoring health comprises the following steps: … budgeting time, money, and resources for making a change to health condition 111”), ¶ [0098] (“The input can be passive or active and provide qualitative or quantitative information. The information can be obtained in a .  
Concerning claim 13, Kurple as modified discloses The method of claim 11, wherein the target allotment comprises a timestamp including a defined period of time (¶ [0028] (“it is helpful to record an accurate diet log”), ¶ [0081] (“In another embodiment, a monthly consumption and purchase log based on cost, nutrient level, and correlation to prospective goal may be displayed, printed, or recorded at a predetermined time interval to track progress on a monthly basis for example.”), ¶ [0092] (“The diet can be designated for a specific time period such as a three month period or monitoring can be set up over a longer period.”), ¶ [0095] (“This information is correlated to the values in the other database to provide a nutritional and price running log and total for the foods consumed.”), ¶ [0096], ¶ [0102]).  
Concerning claim 14, Kurple as modified discloses The method of claim 11, wherein retrieving the verified matter further comprises: retrieving an allergy test of a user (Fig. 2 (health management/diet monitor 204), ¶ [0053] (“It is an object of this invention is to provide a method of tracking nutritional information of food purchases and consumptions with changes in … response to food allergen levels”), ¶ [0076], ¶ [0100] (“A variety of processes can be carried out by expert systems 604 a, 604 b, . . . 604 n. The expert systems interact with the databases 603 a, 603 b, . . . 603 n. The databases may store a variety of information including food purchase information, food nutritional information, diet information, and health information. …  the expert system may correlate the amount of nutrients consumed to nutritional deficiencies to identify potential health risks, allergies”), ¶ [0020] (“These factors through the use of database and computer networking and sensors to retrieve information can track specific information for the ; 
assigning an allergy state value for each of the plurality of nutrimental artifacts as a function of the allergy test (¶ [0076] (“Each set of information will include a number of predefined fields containing search parameters and additional types information that is considered when making a food purchase such as cost, size, preparation and storage requirements, contents, calories, nutrient, food allergens, meals, country of origin, background information on the manufacturer, shelf life, storage time, lot #, information on related food safety recalls, and other information on the foods on diet that may have an effect on diet or health.”) An allergy state value is assigned for each nutrimental artifact when information about food allergens is included as a predefined field for that artifact.).  
Concerning claim 15, Kurple as modified discloses The method of claim 11, wherein receiving the plurality of nutrimental artifacts further comprises: transmitting the filter set to a provider device (¶ [0020] (“Using databases more information can be provided quickly to provide fuller information before a decision and record more information after a decision is made. Further, these databases can be searched with larger key search fields. In particular, more information concerning food and nutrient can be recorded, monitored, and tracked to provide a clearer picture of a consumer's health more quickly and more often than calorie consumption.”), ¶ [0042] (“a complete grocery list could be searched which meets both the dietary considerations and budget information for an individual consumer. The pricing as well as the nutritional information could be easily entered online and searched to save time without having to consult multiple newspapers or multiple trips to the store.”), ¶ [0043] (“The diet monitoring system ; 
receiving from the provider device, an updated allotment value (¶ [0042-0043] (“a complete grocery list could be searched which meets both the dietary considerations and budget information for an individual consumer. The pricing as well as the nutritional information could be easily entered online and searched to save time without having to consult multiple newspapers or multiple trips to the store … Further, it would be easier to support local produce, local food suppliers, local food manufacturers, with consistent with consumer's standards and products that meet the consumers budget, delivery, and nutritional requirements through the use of a systematic scan of databases of available food products with nutritional values and costs that are also searchable..”), ¶ [0043], ¶ [0075], ¶ [0084], ¶[0100] (“The database may also include the most up-to-date sales prices for a particular grocery list.”)); and 
ordering the plurality of nutrimental artifacts as a function of the updated allotment value (Fig. 1b (112), ¶[0078] (“A location database file may include information on stores such as closest location, stores with best average price for a grocery list, lowest prices, or best selection.”), ¶ [0088], ¶ [0101] (“In another embodiment, the expert system may be able to compare the price of a grocery list at more than store to find the lowest cost for a complete grocery list.”)).  
Concerning claim 16, Kurple as modified discloses The method of claim 11, wherein the filter set relates to an ingredient modification (¶ [0085] (“When searching a user may search for an entire diet, a meal, a food, a calorie, or nutrient over a specific time period. … based on the restrictions supplied by the user in health management/food monitor 204 only certain foods may be searchable in order to restrict the diet or promote certain foods in view of 204.”), ¶ [0086], ¶ [0087], ¶ [0043] (“Further, additional foods made with genetically modified components, carcinogenic preservatives, high amounts of pesticides, or imported foods from other countries could also be eliminated from the grocery list based on correlation of the brand name, the food manufacturer, and the food supplier.”).  
Concerning claim 17, Kurple as modified discloses The method of claim 11, wherein the filter set relates to a performance modification (¶ [0077] (“For a shopping search, it may be convenient to search by city, zip code, or distance from home.”), ¶ [0086] (“the user may only allow certain information from specific food suppliers based on cost, distance, or previous experiences with the specific food supplier.”), ¶ [0088] (“it may also be possible to receive information from health history/diet monitor 205 to a cell phone to provide suggested food selections when dining at a specific restaurant or to receive a grocery list as a text message from the food base 203 when shopping at a grocery store.”), claim 5).  
Concerning claim 18, Kurple as modified discloses The method of claim 11, wherein receiving the filter set further comprises: retrieving a preference input relating to the user; and generating the filter set as a function of the preference input (Fig. 2 (110, 107), ¶ [0014], ¶ [0020], ¶ [0073] (“The health and diet monitoring system can record and transmit this information to other steps and be used as a reminder and to analyze subsequent steps for compliance with this goal in 110. Information entered into this step can be analyzed in health improvement and diet monitor system before, during, and after each step of the process. This enables goals to be considered often and information such as previous purchase decisions, responses to health in response to previous health decisions, and other important decisions to be considered before decisions are made.”), ¶[0086] (“The records in the food base 203 may be .  
Concerning claim 19, Kurple as modified discloses The method of claim 11, wherein ordering the plurality of nutrimental artifacts further comprises: receiving from the provider, an allotment value including a reduction (Fig. 1B (112), ¶ [0073], ¶ [0078] (“A location database file may include information on stores such as closest location, stores with best average price for a grocery list, lowest prices, or best selection. … it may be advantageous for the food base 203 and the health management/diet monitor 204 to interact and update each other.”); 
comparing the reduction to a nutrimental instruction set relating to the user (The nutrimental instruction set is “any nutrition plan generated for a user” as explained in the instant application para. 38. Kurple discloses this limitation as defined. See Fig. 1B, ¶ [0049] (“using computer system that has access to database containing personal health history; database of diet ; and 
ordering the plurality of nutrimental artifacts as a function of comparing the reduction to the nutrimental instruction set (¶ [0011] (“more specific plans targeting particular nutrient level and combinations of foods to provide that nutrient level or ratio can be targeted to improve a specific ailment like hypertension or depression in a more focused way”), ¶ [0037], ¶ [0044]. ¶ [0087] (“A user may have the option of searching for an entire diet, meal, food inventory, or recipe on the system. By selecting the option to retrieve records, the process control module 202 will instruct the health history/diet monitor 205 to retrieve all foods consumed over a given period of time. It will be possible to see how closely a given user profile of actual foods consumed matched with a prospective diet. It will also be possible to retrieve a specific data value based on specific foods consumed over a given time period. For example, total calories consumed or average protein: carbohydrate on a daily basis could be determined as well as amount of calories consumed before 7 PM will also be able to output over a given time period to evaluate food consumption, list of foods consumed, basic analysis of nutrients consumed, correlation of foods and nutrients consumed with health factors such as blood sugar level, blood pressure readings, energy level, or weight gain.”).  
Concerning claim 20, Kurple as modified discloses The method of claim 11 further comprising: receiving a selection of one of the plurality of nutrimental artifacts displayed within the display interface (¶ [0007], ¶ [0043], ¶ [0084] (“The consumer may also choose to select the health history/diet monitor 205 for a specific meal consumed on a specific date or for a ; and 
calculating an updated target allotment as a function of the selection (¶, [0044], ¶ [0097] (“The budgeted cost 509 for the next meal could also be output based on established program goals as well as in combination with a running total of food purchase costs that is also able to calculated, stored, and accessed in the health improvement and diet monitor and output in the Report 500. Further, the budgeted cost 509 can also be used as a parameter along with suggested nutritional values for the next suggested meal 507.”)).
Response to Arguments
Applicant's arguments filed Dec. 2, 2021 have been fully considered but they are not persuasive. 
Step 2A, Prong One. Applicant argues that the target allotment cannot be calculated by mind because it uses data from trained machine learning models. In response it is noted that the machine learning models are not recited as being used to directly calculate the target allotment, rather, they are used to classify the matter, and then the output is used to calculate the target allotment. While applicant argues that a target allotment is calculated by “retrieving, classifying, and displaying verified matters into a matter category.” However, the machine learning model is merely used to provide pre-solution input to the abstract idea of calculating the target allotment. 
Step 2A, Prong Two. Applicant argues that the claims integrate the abstract idea into the practical application of displaying ordered artifacts on a user display. The display in this case is not interpreted as an integration into a practical application, but rather as a mere post- solution output. The argument is unpersuasive and the rejection is maintained. Further, Applicant argues that “the machine-learning model is not an activity incidental to the primary process.” Applicant explains the well-known steps of training a machine learning model and using the trained model for classification. However, the machine learning is still used only for labeling or classifying Ex Parte Baughman, No. 2016-007697 (PTAB Aug. 28, 2017) in support of its argument, this opinion ultimately concluding that all claims were invalid under 35 USC 101 and sustained the examiner’s rejection. Applicant appears to be citing from a different Ex Parte Baughman, 2019-000665 (PTAB 9/25/2019). While the 2019 Ex Parte Baughman case provides an example of a patent eligible claims, the limitations of Baughman are not relevant to the instant claims. In its analysis the PTAB relied on “The “function closure”-related software limitations recited in claim 1’s first step,” specifically, “Claim 1 uses the queries decomposed from the received function call to obtain “local hypothesis evidence,” and then uses that local hypothesis evidence along with “the set of non-local context evidence” for generating hypotheses.” Neither the PTAB’s analysis of these limitations or the claim as a whole stand for the principle that generally claiming a known algorithm, such as machine learning, to perform its known function, classifying data, would integrate the abstract idea into a practical application. The argument is unpersuasive and the rejection is maintained.
Step 2 B. Applicant claims that classification using machine learning is not well-known, routine and conventional. While it is sufficient to show that this step is pre-solution activity (MPEP 2106.05(g)), as explained above, (MPEP) machine learning for the purpose of classification is also well-known, routine and conventional. As explained in Kotsiantis, S.B., Machine learning: a review of classification and combining techniques, by at least 2007 See also Ikonomakis, M., Text Classification Using Machine Learning Techniques, 2005.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH V JOHNSON whose telephone number is (313)446-6616.  The examiner can normally be reached on 7-4:30 Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 




/E.V.J./Examiner, Art Unit 3715                                                              Dec. 30, 2021                                                                                                                                          

/MALINA D. BLAISE/Primary Examiner, Art Unit 3715